 



Exhibit 10.2
INCENTIVE STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT, effective as of June 12, 2007 (the “Grant
Date”), by and between UNIVERSAL COMPRESSION HOLDINGS, INC., a Delaware
corporation (“Holdings”), and «FName_» «LName_» (the “Employee”), who is an
Employee of Universal Compression, Inc. (“Universal”), a wholly-owned subsidiary
of Holdings. All capitalized terms not otherwise defined in this Agreement shall
have the respective meaning of such terms as defined in the Universal
Compression Holdings, Inc. Incentive Stock Option Plan, as amended (the “Plan”).
     WHEREAS, Holdings has agreed to grant to the Employee an option to purchase
Holdings Common Stock, $.01 par value per share, (the “Common Stock”) pursuant
to the terms and conditions of this Agreement in consideration for services to
Universal.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:
     1. GRANT OF OPTION. Holdings grants to the Employee an option (the
“Option”) to purchase «ISO» shares of Common Stock at an Exercise Price per
share equal to $___. The Option shall expire on the tenth anniversary of the
Grant Date, unless sooner terminated under the provisions hereof. This Option is
granted under the Plan, a copy of which is a part of the Prospectus dated
March 10, 2005 and attached hereto as Exhibit “A” and is incorporated herein by
reference, and is intended to constitute an Incentive Stock Option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”);
provided, however, that to the extent the Option exceeds the limit under Section
422(d) of the Code, the excess of the Option shall be treated as a nonqualified
stock option subject to Section 83 of the Code.
     2. OPTION TERMS AND CONDITIONS.
     (a) Exercise of Option. The Option shall become exercisable in accordance
with the following schedule:

      Anniversary of Grant Date   Aggregate Amount Exercisable
 
   
June 12, 2008
  33 1/3%
June 12, 2009
  66 2/3%
June 12, 2010
  100%

provided, however, the Option shall become immediately exercisable upon (i) the
acquisition by any Person of fifty-one percent (51%) or more of the Common Stock
of Holdings, other than such acquisition resulting from the consummation of the
merger of the Company and Hanover Compressor Company, pursuant to the Agreement
and Plan of Merger among Hanover Compressor Company, the Company, Iliad
Holdings, Inc., Hector Sub, Inc. and Ulysses Sub, Inc., dated as of February 5,
2007, as amended, or (ii) a sale of all or substantially all of the assets of
Holdings.

 



--------------------------------------------------------------------------------



 



     (b) Termination of Employment.
          (i) Termination due to Death, Disability or Retirement. In the event
the Employee’s employment with Universal terminates on account of death,
Disability (as defined in the Plan) or retirement after age 65, the Option shall
terminate as of the date of Employee’s termination of employment, except for the
portion of the Option which is exercisable as of the date of termination of
employment, which shall terminate three months following the date of Employee’s
death, Disability or retirement after age 65.
          (ii) Termination of Employment Without Cause. In the event Universal
terminates Employee’s employment without Cause (as defined in the Plan), the
Option shall terminate as of the date of Employee’s termination of employment,
except for the portion of the Option which is exercisable as of the date of
termination of employment, which shall terminate 30 days following the date of
such termination of employment.
          (iii) Termination of Employment for Cause or Voluntary Resignation. In
the event the Employee’s employment with Universal shall terminate for Cause (as
defined in the Plan), or the Employee voluntarily resigns his or her employment
with Universal, the Option, whether or not exercisable as of the date of
termination of employment, shall terminate in its entirety on the date of
termination.
     3. NON-TRANSFERABILITY. No Option granted hereby and no right arising
thereunder shall be transferable other than by will or by the laws of descent
and distribution. During the lifetime of the Employee, the Option shall be
exercisable only by the Employee. If the Option is exercisable at the date of
the Employee’s death and is transferred by will or by the laws of descent and
distribution, the Option shall be exercisable in accordance with the terms of
such Option by the executor or administrator, as the case may be, of the
Employee’s estate for a period of three (3) months after the date of the
Employee’s death and shall then terminate.
     4. MODE OF EXERCISE. The Option shall be exercised by giving to Holdings
written notice stating (a) the number of shares with respect to which the Option
is being exercised, (b) the aggregate Exercise Price for such shares, and
(c) the method of payment. At the option of the Employee, such aggregate
Exercise Price may be paid: (i) in cash; (ii) with the consent of the Board,
which consent may be given or withheld in its sole discretion, by delivery of a
promissory note to Holdings payable over a three (3) year period and bearing
interest at the prime rate; (iii) with the consent of the Administrator of the
Plan, which consent may be given or withheld in its sole discretion, by delivery
of shares of Common Stock owned by the Employee having a Fair Market Value (as
determined by Section 5 below) equal in amount to the aggregate Exercise Price
of the Option being exercised; (iv) by any combination of (i), (ii) and (iii);
or (v) with the consent of the Administrator of the Plan, which consent may be
given or withheld in its sole discretion, by cancellation of a portion of the
Option as determined by the Administrator of the Plan.
     5. FAIR MARKET VALUE OF COMMON STOCK. The “Fair Market Value” of the Common
Stock on any day shall be determined by the Board as follows: (i) if the Common
Stock is listed on a national securities exchange or quoted through the NASDAQ
National Market System, the Fair Market Value on any day shall be the average of
the high and low reported Consolidated Trading sales prices, or if no such sale
is made on such day, the average of

2 of 5



--------------------------------------------------------------------------------



 



the closing bid and asked prices reported on the Consolidated Trading listing
for such day; (ii) if the Common Stock is quoted on the NASDAQ inter-dealer
quotation system, the Fair Market Value on any day shall be the average of the
representative bid and asked prices at the close of business for such day;
(iii) if the Common Stock is not listed on a national stock exchange or quoted
on NASDAQ, the Fair Market Value on any day shall be the average of the high bid
and low asked prices reported by the National Quotation Bureau, Inc. for such
day; or (iv) if none of clauses (i) — (iii) are applicable, the Fair Market
Value as may be determined by the Board or the Administrator of the Plan, there
being no obligation to make such determination.
     6. OPTION SUBJECT TO SECURITIES AND OTHER REGULATIONS. The Option granted
hereunder and the obligation of Holdings to sell and deliver shares under such
Option shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required. Holdings, in its discretion, may postpone the issuance or delivery
of shares upon any exercise of the Option until completion of any stock exchange
listing, or other qualification of such shares under any state or federal law,
rule or regulation as Holdings may consider appropriate, and may require the
Employee, his or her beneficiary or his or her legal representative to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the shares in compliance with
applicable laws, rules and regulations.
     Upon demand by the Board, the Employee (or any person acting under
Section 3 above) shall deliver to the Board at the time of exercise of the
Option a written representation that the shares to be acquired upon the exercise
of the Option are being acquired for his or her own account and not with a view
to, or for resale in connection with, any distribution in violation of federal
or state securities laws. Upon such demand, delivery of such representation
prior to the delivery of any shares issued upon exercise of the Option shall be
a condition precedent to the right of the Employee or such other person to
purchase any shares.
     7. NO RIGHTS AS STOCKHOLDER PRIOR TO EXERCISE OF OPTION. The Participant
shall not have any rights as a stockholder with respect to any shares subject to
the Option prior to the date on which the Employee is recorded as the holder of
such shares on the records of Holdings.
     8. NO RIGHTS WITH RESPECT TO CONTINUANCE OF EMPLOYMENT. Neither the grant
of the Option nor any action taken with respect thereto shall be construed as
giving the Employee the right to be retained in the employ of Universal or any
subsidiary or affiliate, nor shall it interfere in any way with the right of
Universal or any such subsidiary or affiliate to terminate any Employee’s
employment at any time for any reason, or for no reason at all.
     9. TAXES. Holdings may make such provisions and take such steps as it may
deem necessary or appropriate for the withholding of all Federal, state, local
and other taxes required by law to be withheld with respect to the Option
including, but not limited to: (i) reducing the number of shares of Common Stock
otherwise deliverable, based upon their Fair Market Value on the date of
exercise, to permit deduction of the amount of any such withholding taxes from
the amount otherwise payable under this Agreement; (ii) deducting the amount of
any such withholding taxes from any other amount then or thereafter payable to
the Employee; or (iii) requiring the Employee, his or her beneficiary or his or
her legal representative to pay to Holdings the amount required to be

3 of 5



--------------------------------------------------------------------------------



 



withheld or to execute such documents as Holdings deems necessary or desirable
to enable it to satisfy its withholding obligations as a condition of releasing
the Common Stock.
     10. GOVERNING LAW. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to contract made
and to be performed entirely within such state.
     11. COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.
     12. NOTICES. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally,
telecopied with confirmed receipt, sent by certified, registered, or express
mail, postage prepaid, or sent by a national next-day delivery service to the
parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, and shall be deemed given when so
delivered personally or telecopied, or if mailed, 2 days after the date of
mailing, or, if by national next-day delivery service, on the day after delivery
to such service as follows:

  (i)   if to Holdings, at:         Universal Compression Holdings, Inc.
4444 Brittmoore Road
Houston, Texas 77041-8004
Attention: J. Michael Anderson,
                 Senior Vice President and Chief Financial Officer
Telecopier Number: 713-466-6720         with a copy to:         Universal
Compression, Inc.
4444 Brittmoore Road
Houston, Texas 77041-8004
Attention: Donald Wayne,
                 Vice President and General Counsel
Telecopier Number: 713-466-6720     (ii)   if to Employee, to him or her at:    
    Universal Compression, Inc.
4444 Brittmoore Road
Houston, Texas 77041-8004

     13. HEADINGS. The headings in this Agreement are for convenience of
reference only and shall not in any manner define or limit the scope or intent
of any provisions of this Agreement.

4 of 5



--------------------------------------------------------------------------------



 



     14. SEVERABILITY. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction or
any foreign federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have executed this Agreement effective as of the Grant Date above
mentioned.

     
 
   
 
   
 
   
 
  Signature
 
   
 
   
 
  Printed Name
 
   
 
   
 
  Social Security Number
 
   
 
   
 
  UNIVERSAL COMPRESSION HOLDINGS, INC.
 
   
 
   
 
  Stephen A. Snider
 
  President and Chief Executive Officer

5 of 5